DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,013,975 (‘975). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of the present application are directed to an alignment device having a base, a first stiffener and a second stiffener, wherein the second stiffener includes a first and second curved portion.  Claims 1-17 of ‘975 are also directed to an alignment device having a base, a first stiffener and a second stiffener, wherein the second stiffener includes a first and second curved portion.  Therefore, claims 1-17 of ‘975 read on claims 1-12 of the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skewis (5,652,955).
Claim 1, Skewis discloses a device for maintaining a wrist of a user at a desired position , the device comprising:
a base member (strap means 14), wherein when in use, does not extend onto and does not provide support for a user’s hand;
a first stiffener (dorsal piece 9) coupled to the base member and configured to extend along a top portion of the wrist towards a top portion of the hand, the first stiffener configured to restrict extension movement of the wrist about a transverse axis of the wrist; and
a second stiffener (palm piece 2) coupled to the base member and configured to extend along a bottom portion of the wrist towards a palm of the hand, the second stiffener configured to restrict flexion movement of the wrist about the transverse axis of the wrist,
wherein the first stiffener and the second stiffener are configured to maintain wrist position of the user such that a forearm of the user and the top portion of the hand are aligned (figures 1-6).
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 2, Skewis shows the second stiffener (2) comprises a first curved portion and a second curved portion (figures 1 and 6 shows first and second curves).
Claim 3, Skewis shows the first curved portion extends from the base member and towards a base of the palm of the hand (the curve is shown extending under strap means 14);
the first curved portion extends in a direction away from the hand (the first curve is directed towards the wrist);
the second curved portion (concave inner surface 12) is shaped to extend in a direction towards the hand;
the second curved portion extends away from the first curved portion towards a middle of the palm and at least a portion of the second curved portion (12) is in contact with the palm of the hand (figure 1); and
the second curved portion is shaped to define a space between the second curved portion and the palm (figure 1).
Claim 4, Skewis shows the space between the second curved portion (12) and the palm is capable of allowing the user to flex the hand to grip a ball. 
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 5, Skewis shows the first curved portion and the second curved portion (12) together having a shape that corresponds to a proximal portion of the palm adjacent to the wrist (figure 1).
Claim 6, Skewis shows the second stiffener (3) extends between the wrist and a middle portion of the palm, and wherein at least a portion of the second stiffener (3) extends between a first muscle that allows movement of thumb phalanges of the hand and a second muscle that allows movement of small phalanges of the hand (figure 1; column 2, lines 38-44).
Claim 7, Skewis shows a width of the second stiffener (3) varies along a length of the second stiffener (figure 6).
Claim 10, Skewis shows the first stiffener (9) and the second stiffener (1) permit radial deviation of the wrist about an anteroposterior axis of the wrist, and wherein the anteroposterior axis is orthogonal to the wrist and extends between a top and a bottom of the wrist.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 11, Skewis shows the first stiffener (9) and the second stiffener (3) are capable of restricting radial deviation of the wrist about an anteroposterior axis of the wrist, and wherein the anteroposterior axis is orthogonal to the wrist and extends between a top and a bottom of the wrist.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 12, Skewis shows the second stiffener (3) is positioned such that at least a portion of the second stiffener contacts and rests against thenar muscles of the hand, the contact between the second stiffener (3) and the thenar muscles capable of preventing ulnar deviation of the wrist while throwing a baseball.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skewis (5,652,955).
Claim 8, Skewis shows the width of the second stiffener (3) tapers such that a first width of a first end of the second stiffener adjacent to the base member is less than a second width of a second end of the second stiffener substantially about the middle portion of the palm.  It is noted that the arrangement of the width of the second stiffener has been given no criticality by the applicant. Lacking any criticality, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have rearranged the second stiffener so that the first end would have a width that is greater than the width of the second end positioned the pump and the battery in one of the inner base and the outer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPO 70 (CCPA 1950). Furthermore, any width allowing the end user to flex and grip would have been considered suitable to artisans of ordinary skill, since no criticality in this arrangement is given --the width of the second stiffener would be a matter of designer prerogative.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Skewis (5,652,955) in view of Patton, Jr. (RE 32,566) hereinafter (Patton).
Claim 9, Skewis discloses that the stiffeners are two thin, rigid plates formed of aluminum or hard abrasion resistant plastic (column 2, lines 4-6).  Robinson discloses the claimed device with the exception of indicating whether or not the material used to form the second stiffener is the same or different from the material of the first stiffener. However, as taught by Patton (column 4, lines 32-54; the top plate 21 is formed of a stiff, malleable material having a thickness of about 1/16” and the palm plate 25 is formed of a rigid but preferably malleable material and with a thickness range similar to but not necessarily coinciding with the thickness of the top plate) it is known in the art to form stiffeners such stiffeners of the same or varying stiffness. It would have been obvious to one of ordinary skill in the art to have used such stiffeners for Skewis’s device given that Patton teaches such is an appropriate configuration for the top and bottom stiffeners. One would reasonably expect the Patton’s stiffeners incorporated into Skewis’s device to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of combining the features of an adjustable palm prop with an underlying support plate which accomplishes the desired result of providing a stable relationship between the forearm, wrist and hand and a support for the palm prop which rests on a distal end of the plate and allows the device to fit different relative sizes and shapes of forearms, wrists and hands.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cosgrove ‘975.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
20 May 2022